DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Amendment
Applicant’s response to the last Office Action, filed on 04/14/2021 has been entered and made of record. 
Claim interpretation under 35 USC 112(f) is withdrawn in view of amendments. 
Rejection under 35 USC 101 is withdrawn in view of amendments. 
Double patenting rejection is withdrawn in view of amendments.

Response to Arguments
Applicant's arguments filed on 04/14/2021 have been fully considered but they are not persuasive.
The Harned reference is added to the rejection of the independent claims in view of claim amendments. Harned teaches a system of font matching for replacing fonts in a document. ¶ 0058 teaches that in extracting the set of glyphs only unique glyphs are 
It would have been obvious to one of ordinary skill in the art to have combined the Kataria’s font matching with Harned’s font matching. Kataria teaches that the input document glyphs are parsed such that a standard sample text is written using the glyphs of the input document. This standard sample text is then used for font matching. Harned teaches a system for parsing glyphs for font matching by extracting only unique glyphs to prevent parsing the same glyph multiple times, which would be redundant. The combination constitutes the repeatable and predictable result of simply applying Harned’s teaching to avoid redundancy by extracting each unique glyph only once. Under this combination the standard sample text for both the input document and the target fonts would comprise unique glyphs. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
As in the previous Final rejection, Examiner finds that Kataria teaches rearranging the glyphs from the portion of digital text into a second arrangement in accordance with an ordering rule. Please see detailed analysis below. 
For example, at ¶ 0026 Kataria teaches, “a standard sample text written in each font i, π(i) is processed to extract a set of features (e.g., a features vector) whose elements represent selected quantitative characteristics of the standard sample text,” “where i denotes the document font and . . . π(i) denotes the (candidate) replacement font under consideration.” That is, a standard sample text, a second text arrangement, i. The rearranging process is further described at ¶ 0027 which teaches rendering a bitmap for each symbol of a character set (for example, the character set [A-Z, a-z, 0-9]).
Further, ¶ 0026, 0027 and 0032 teach comparing the feature vector computed from the document font i with a candidate replacement font π(i). As per ¶ 0032, the replacement candidate with the closest similarity match is chosen.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataria (US PGPub 2011/0276872) in view of Wang (US PGPub 2017/0098140) and Harned (US PGPub 2015/0074522).
Regarding claim 1, Kataria discloses a method to:

rearrange glyphs from among the set of glyphs of the user-selected portion of digital text into a second arrangement in accordance with an ordering rule: (¶ 0026 teaches that a standard sample text, a second text arrangement, is written in the document font, i. This glyph image is a rearrangement of glyphs from the input document.  ¶ 0026, “a standard sample text written in each font i, π(i) is processed to extract a set of features (e.g., a features vector) whose elements represent selected quantitative characteristics of the standard sample text,” “where i denotes the document font and . . . π(i) denotes the (candidate) replacement font under consideration.” The rearranging process is further described at ¶ 0027 which teaches rendering a bitmap for each symbol of a character set (for example, the character set [A-Z, a-z, 0-9]).)
generate a glyph image portraying the rearranged unique glyphs from the user-selected portion of digital text; (As above, ¶ 0026 teaches that the rearranged glyph image is written in the document font i, “a standard sample text written in each font i, π(i)” and processed to extract a set of features (e.g., a features vector). ¶ 0027 also teaches, “symbol of a character set (for example, the character set [A-Z, a-z, 0-9] is electronically rendered by generating a bitmap of the rendered character, and a set of features is computed for each bitmap.”)
generate, from a plurality of target fonts that each include target glyphs corresponding to the glyphs from the user-selected portion of digital text, target glyph π(i), “a standard sample text written in each font i, π(i).” π(i) denotes the candidate replacement/target fonts under consideration.)
identify, from the plurality of target fonts, a matching font that corresponds to the glyphs from the user-selected portion of digital text by utilizing a glyph-based model to compare a glyph image feature vector corresponding to the rearranged glyphs in the glyph image and target glyph image feature vectors corresponding to the arranged target glyphs from the target glyph images.  (¶ 0026, 0027 and 0032 teach comparing the feature vector computed from the document font i with a candidate replacement font π(i). As per ¶ 0032, the replacement candidate with the closest similarity match is chosen.)
In the field of font recognition Wang teaches a machine learning model and a non-transitory computer readable medium comprising instructions that when executed by at least one processor, cause a computer device to execute the model (Wang teaches a machine learning model for matching fonts, see ¶ 0039. ¶ 0034 teaches a computer readable medium.)
It would have been obvious to one of ordinary skill in the art to have combined Kataria's font matching with Wang's machine learning-based font matching. The combination constitutes the repeatable and predictable result of simply applying well-known and widely-used machine learning-based font matching techniques to a Kataria's font matching. Wang’s is already applying machine learning to the field of font-matching. 
In the field of font recognition matching Harned teaches that said glyphs extracted from the document are unique glyphs. (Harned teaches a system of font matching for replacing fonts in a document. ¶ 0058 teaches that in extracting the set of glyphs only unique glyphs are extracted. This avoids extracting an individual glyph multiple times to prevent redundant versions of the same glyph.) 
It would have been obvious to one of ordinary skill in the art to have combined the Kataria’s font matching with Harned’s font matching. Kataria teaches that the input document glyphs are parsed such that a standard sample text is written using the glyphs of the input document. This standard sample text is then used for font matching. Harned teaches a system for parsing glyphs for font matching by extracting only unique glyphs to prevent parsing the same glyph multiple times, which would be redundant. The combination constitutes the repeatable and predictable result of simply applying Harned’s teaching to avoid redundancy by extracting each unique glyph only once. Under this combination the standard sample text for both the input document and the target fonts would comprise unique glyphs. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
claim 2, the above combination discloses the non-transitory computer readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computer device to determine the unique glyphs from among the set of glyphs of the user-selected portion of digital text by filtering out repeat glyphs from the user-selected portion of digital text.  (See Harned, ¶ 0058 in rejection of claim 1.)
Regarding claim 3, the above combination discloses the non-transitory computer readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computer device to utilize the glyph-based machine learning model to: generate the glyph image feature vector; and generate the target glyph image feature vectors. (See rejection of claim 1 regarding Kataria's teaching of the glyph image feature vector and the target glyph image feature vectors. See combination under 35 USC 103 with Wang regarding using a machine learning model.)
Regarding claim 4, the above combination discloses the non-transitory computer readable medium of claim 3, further comprising instructions that, when executed by the at least one processor, cause the computer device to generate the glyph image feature vector by: generating a first glyph feature vector for a first unique glyph of the glyph image, generating a second glyph feature vector for a second unique glyph of the glyph image, and concatenating the first glyph feature vector and the second glyph feature vector according to the rearranged unique glyphs. (Kataria teaches concatenating vectors of two glyphs at ¶ 0027.)
Regarding claim 5, the above combination discloses the non-transitory computer readable medium of claim 3, further comprising instructions that, when executed by the 
Regarding claim 8, the above combination discloses the non-transitory computer readable medium of claim 1, wherein rearranging the unique glyphs in accordance with the ordering rule comprises rearranging the unique glyphs based on standardized encoding values of the unique glyphs.  (As per Kataria ¶ 0026 a standard sample text, a second text arrangement, is written in the document font, i. The rearranging process is further described at ¶ 0027 which teaches rendering a bitmap for each symbol of a character set (for example, the character set [A-Z, a-z, 0-9]). The standard sample text being written characters in a standard arrangement is based on a standardized encoding value of the glyphs. That is, both ¶ 0026 and 0027 describe arranging the glyph images based on the encoded values of the glyph symbols.)
Regarding claim 9, the above combination discloses the non-transitory computer readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computer device to train the glyph-based machine learning model by: providing a training glyph to the glyph-based machine learning model; predicting, utilizing the glyph-based machine learning model, a predicted 
Claims 10-16 are the system corresponding to the computer readable medium of claims 1-5, 8 and 9. Kataria teaches a system. Remaining limitations are rejected similarly. See detailed analysis above.
Claim 17 is the method claim corresponding to the computer readable medium of claim 1. Kataria teaches a method. Remaining limitations are rejected similarly. See detailed analysis above.

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataria (US PGPub 2011/0276872) in view of Wang (US PGPub 2017/0098140), Harned (US PGPub 2015/0074522) and Cohen (US Pat. No. 7,999,950)
Regarding claim 6, the above combination discloses the non-transitory computer readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, but not the remaining limitations. 
In the field of font matching Cohen teaches determining the plurality of target fonts from a set of fonts by filtering out fonts from the set of fonts that do not include one or more of the unique glyphs from the user-selected portion of digital text. (Cohen teaches filtering out fonts that do not include glyphs, Col. 6, last paragraph.) 
It would have been obvious to one of ordinary skill in the art to have combined Kataria's font matching with Cohen’s font matching. The combination constitutes the 
Regarding claim 20, the above combination discloses the method of claim 17, further comprising determining the plurality of target fonts from a set of fonts by filtering out fonts from the set of fonts that do not include one or more of the unique glyphs from the user-selected portion of digital text. (See rejection of claim 6)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataria (US PGPub 2011/0276872) in view of Wang (US PGPub 2017/0098140), Harned (US PGPub 2015/0074522) and Yang (US PGPub 20160364633)
Regarding claim 7, the above combination discloses the non-transitory computer readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computer device to identify the matching font from the plurality of target fonts that correspond to the glyphs from the user-selected portion of digital text by: utilizing the glyph-based machine learning model to determine similarity scores for the plurality of target fonts, wherein each similarity score indicates a visual similarity between a corresponding target font and the unique glyphs identified from the user-selected portion of digital text; (See rejection of claim 1 regarding Kataria's teaching of the glyph similarity scores for font matching. See combination under 35 USC 103 with Wang regarding using a machine learning model.)

It would have been obvious to one of ordinary skill in the art to have combined Kataria's font matching with Yang’s font matching. Kataria ¶ 0032 teaches the replacement candidate with the closest similarity match is chosen. The combination constitutes the repeatable and predictable result of simply applying Yang’s teaching for ranking fonts based on similarity scores. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

4.	Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataria (US PGPub 2011/0276872) in view of Wang (US PGPub 2017/0098140), Harned (US PGPub 2015/0074522) and Pao (US PGPub 20170262414)
Regarding claim 18, the above combination discloses the method of claim 17, but not the remaining limitations
In the field of font matching Pao teaches that the glyphs comprise non-Latin characters. (¶ 0026 teaches using non-Latin characters for font matching.)
It would have been obvious to one of ordinary skill in the art to have combined Kataria's font matching with Pao’s font matching. The combination constitutes the repeatable and predictable result of simply applying Pao’s teaching for matching non-Latin characters. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating 
Regarding claim 19, the above combination discloses the method of claim 18, further comprising determining the unique glyphs from among the set of glyphs of the user-selected portion of digital text by filtering out repeat glyphs from the user-selected portion of digital text. (See rejection of claim 2)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661